Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 11,256,513 and USPAT No. 11,263,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Lastova, Reg. No. 33,149 on 5/31/2022.
This application has been amended as follows:
Please amend claim 16 filed on 5/10/2022 as follows:
16.	(Currently Amended) A method comprising: 
	receiving input data; 
	outputting a sequence of instructions to be executed by data processing circuitry; and performing a generation process to generate the sequence of instructions using the input data, at least some of the instructions in the sequence of instructions being grouped into functions, 
wherein 
	the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored;
	 the target is an entry point to one of the functions; and 
	the generation process generated at least one of the instructions in the sequence of instructions that causes, in response to being executed, a state of control flow speculation to be stored after execution of the indirect control flow instruction,
	 wherein: 
	the at least one of the instructions in the sequence of instructions that causes, in response to being executed, the state of control flow speculation to be stored is adapted to cause the data processing circuitry to perform a comparison and to store the state of control flow speculation in dependence on a result of the comparison; 
	the input data comprises a call to one of the functions; -6-Richard William EARNSHAWAtty Docket No.: JRL-0550-2694 Appl. No. 17/041,818 
the sequence of instructions comprises, at the target, the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation 
	the target in the sequence of instructions that is associated with the call is determined by performing a lookup operation based on the call and a data structure on which the call is made;
	 the call is a virtual function call; 
	the lookup operation is performed on a virtual table associated with the data structure comprising one or more references to entry points to virtual functions associated with that data structure; and 
	at each of the entry points, the comparison determines whether the address of that entry point corresponds with the address of that entry point stored in the virtual table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183